NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                        MAR 17 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

MERIDA ESPERANZA HERNANDEZ,                      No. 09-72718
a.k.a. Senaida Hernandez Lopez; et al.,
                                                 Agency Nos.         A070-937-823
               Petitioners,                                          A099-967-395
                                                                     A099-967-396
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Merida Esperanza Hernandez and her sons, natives and citizens of

Guatemala, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s (“IJ”) decision denying their

applications for asylum and withholding of removal. We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo questions of law. Perdomo v. Holder, 611
F.3d 662, 665 (9th Cir. 2010). We grant the petition for review and we remand.

      Petitioners claim past persecution and a fear of future persecution on account

of Merida Hernandez’s membership in a particular social group of uneducated

impoverished Guatemalan women. The IJ rejected petitioners’ proposed social

group because it represented a “large segment” of the Guatemalan population. In

light of our intervening decision in Perdomo, 611 F.3d 662, 669, we grant

petitioners’ petition for review and remand their asylum and withholding of

removal claims for further proceedings consistent with this disposition. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam). In light of our remand, we do

not reach petitioners’ arguments in their motion to remand.

      Finally, we grant petitioners’ motion for stay of removal.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         2                                    09-72718